PER CURIAM.
The controversy here is whether the shipowner’s attorney was authorized to settle a personal injury claim against the ship and its owner for $7,000.00 plus costs. The plaintiff, Dagounakis, is a Greek seaman who was allegedly injured on the “Santa Madre” as a result of an unseaworthy condition.
The District Judge found that the settlement was authorized, and this finding *462is amply supported in the record. We find no basis for setting aside the court’s order awarding judgment, and we affirm on the District Court’s opinion, 183 F. Supp. 54.
Affirmed.